IN THE SUPREME COURT OF TI-IE STATE OF DELAWARE

MARIA L. DICKERSON and §
CHARLES L. DICKERSON, § No. 267, 2016
§
Plaintiffs Below, § Court Below_Superior Court
Appellants, § of the State of Delaware
§
v. § C.A. No. SlSC-04-022
§
NATIONAL MUTUAL §
INSURANCE COMPANY, a §
foreign corporation, §
§
Defendant Below, §
Appellee. §

Submitted: November 2, 2016
Decided: November 10, 2016

Before HOLLAND, VAUGI~IN, and SEITZ, Justices.
O R D E R

This 10th day of November 2016, having considered this matter on the briefs
filed by the parties and after oral argument, the Court has concluded that the final
judgment of the Superior Court should be affirmed for the reasons stated in its
April 25, 2016 opinion.

NOW, THEREFORE, IT IS HEREBY ORDERED that the final judgment
of the Superior Court is AFFIRMED.

BY THE COURT:

/L\`Mg/ glLM

Justice U